This cause was argued and submitted to this court on November 14, 1938, and an opinion rendered on December 31, 1938, reported in 97 Utah 291, 85 P.2d 810.
Subsequently a rehearing was granted and the cause was again argued and submitted to the court.
There may be some question in the mind of a reader as to whether section 104-49-20, Revised Statutes of Utah 1933, found in the code of civil procedure, applies also to criminal procedure. That section relates to privileges of witnesses and its application is fully discussed in the former opinion.
The code of criminal procedure makes no reference to the privileges of witnesses; however, sections 105-45-1 and 105-45-2, Revised Statutes of Utah 1933, constituting a part of the criminal code of procedure, provide: *Page 314 
"105-45-1. The rules for determining the competency of witnesses in civil actions shall be applicable also to criminal actions and proceedings, except as otherwise provided in this code."
"105-45-2. The rules of evidence in civil actions shall be applicable also to criminal actions, except as otherwise provided in this code."
Therefore, it is consistent to hold that section 104-49-20, supra, relating to the privileges of witnesses, as found in the code of civil procedure, should apply equally to privileges of witnesses in criminal procedure.
With this addition, our former opinion is affirmed and made the opinion of the court. The prisoner is discharged.
LARSON and PRATT, JJ., concur.